PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error; therefore, the judgment appealed is affirmed. We note in passing that appellant’s sentence appears to be illegal under the rationale of Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1980). If appellant wishes to raise this issue, he may do so by filing in the trial court a motion for post-conviction relief.
HOBSON, A.C.J., and GRIMES and CAMPBELL, JJ., concur.